TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00076-CV



                               John Rady, As Assignee, Appellant

                                                  v.

                                Wells Fargo Bank, N.A., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
       NO. C-1-CV-11-009407, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On July 30, 2012, this Court sent notice to appellant John Rady that his brief was due

on June 15, 2012, and notified him that his appeal would be dismissed for want of prosecution if

he did not respond to this Court by August 9, 2012. To date, appellant has not responded to this

Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: September 7, 2012